 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     ARTHUR L. JOHNSON,                                       Case No. 5:17-cv-07133-BLF
12
                                                Plaintiff, __________
                                                           [PROPOSED] ORDER GRANTING
13                                                         DEFENDANT’S SECOND MOTION TO
                     v.                                    CHANGE TIME
14

15   SCOTT KERNAN,
16                                           Defendant.
17

18         Defendant S. Kernan filed an administrative motion seeking a seventy-five-day extension of

19   time, up to and including February 4, 2019, to file a dispositive motion. The Court has read and

20   considered Defendant’s motion and the accompanying supporting declaration of counsel, and

21   finds that good cause exists to GRANT Defendant’s motion. Defendant will file a dispositive

22   motion by February 4, 2019. Plaintiff’s opposition to the dispositive motion shall be filed with

23   the Court and served on Defendants no later than twenty-eight days from the date Defendant’s

24   dispositive motion is filed. Defendant shall file a reply brief no later than fourteen days after

25   Plaintiff’s opposition is filed.

26         IT IS SO ORDERED.

27
     Dated: ___________________________
             November 26, 2018                                  ______________________________
28                                                              The Honorable Beth Labson Freeman
                                                          1
                                        ______
                                        [Proposed] Order Granting Second Mot. to Change Time (5:17-cv-07133-BLF)
